On the 27th day of July, 1932, plaintiff in error filed herein his petition in error and case-made, and on December 13, 1932, briefed the cause. The defendant in error has filed no brief herein and has offered no excuse for his failure to do so.
Upon the authority of Chapman v. Taylor, 163 Okla. 274,21 P.2d 1058, this cause is reversed and remanded, with directions to the trial court to vacate the order sustaining the demurrer and dismissing the action and to reinstate the action and proceed with the cause in accordance with the prayer of the petition in error.